Citation Nr: 1712864	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  16-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to inservice herbicidal agent exposure, including Agent Orange, and as due to claimed sleep apnea.  

2.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Alan Watt, Agent


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from May 1969 to October 1990.  His military decorations include the Combat Action Ribbon, the Vietnam Service Medal, the Vietnam Campaign Medal, and the Meritorious Unit Citation.  His DD 214 confirming his service from May 1969 to March 1973 also reflects that he "served in Vietnam area."  He had served on the U.S.S. Oklahoma City (CLG-5) and his military occupational specialty (MOS) was ordnance mechanics.  His DD 214 as to service from April 1989 to October 1990 shows that he served on the U.S.S. William H. Standley (CG 32) at Portland, Oregon when he was discharged from service.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

Historically, an October 2009 rating decision granted service connection for hypertension and bilateral hearing loss, both as incurred during service, with each assigned an initial noncompensable disability rating, and tinnitus, which was assigned an initial 10 percent disability rating.  Service connection was also granted for coronary artery disease (CAD), status post (SP) right coronary artery stenting, with atrioventricular block, as due to service-connected hypertension, and assigned an initial 10 percent disability rating.  A July 2011 rating decision granted service connection for erectile dysfunction, as due to service-connected hypertension.  

The Veteran was notified by RO letter of January 18, 2013 of a rating decision that month which denied service connection for diabetes mellitus, type II, claimed as due to inservice herbicidal agent exposure.  He filed a Notice of Disagreement (NOD) to that decision in July 2013.  However, in a VA Form 21-4138, Statement in Support of Claim, in November 2013 he withdrew that NOD and expressly stated that he wished to reopen that claim, and at that time he filed VA Form 21-526b, Supplemental Claim for Compensation.  

In pertinent part, a March 2014 rating decision denied reopening of the claim for service connection for diabetes mellitus, type II, on the basis that there was no new and material evidence.  A June 2015 rating decision denied service connection for sleep apnea.  

A January 2016 rating decision confirmed and continued the 10 percent rating for service-connected CAD, SP right coronary artery stenting, with atrioventricular block.  

The Veteran was scheduled for a Board videoconference but in February 2017 his recognized agent withdrew the request for a hearing.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matter of entitlement to service connection for diabetes mellitus, type II, on the basis of inservice incurrence and as claimed as due to inservice herbicidal agent exposure, is adjudicated herein; however, for reasons which will become clear the claim for connection for diabetes mellitus, type II, as due to claimed sleep apnea, and the claim for service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  A January 2013 rating decision denied service connection diabetes mellitus, type II, and the Veteran filed an NOD to that denial in July 2013 but in November 2013 he subsequently withdrew that NOD and applied to reopen that claim. 

2.  The evidence received since the January 2013 rating decision denying service connection diabetes mellitus, type II, includes service personnel records which relate to the Veteran's military service near the coast of Vietnam.  

3.  The record demonstrates that although the Veteran now has diabetes mellitus, which first manifested years after active service, he had no in-country service or documented visitation in the Republic of Vietnam, or other exposure to herbicides, including Agent Orange.  


CONCLUSIONS OF LAW

1.  A January 2013 rating decision denied service connection for diabetes mellitus, type II, but additional relevant service personnel records have been received since the January 2013 rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156, 20.1103 (2016).

2.  The criteria for service connection for diabetes mellitus, type II, on the basis of inservice incurrence, presumptively as a chronic disease having manifested within the first postservice years, and as due to inservice herbicidal agent exposure, are not met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 1112, 1116, 1154(b), 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.304(d), 3.307, 3.309 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letter of June 5, 2013, as to the claim for service connection for diabetes mellitus, type II, and by a signed letter dated June 3, 2015 the Veteran acknowledged receipt of VA notice about the evidence and information VA needs to support his claim for service connection for sleep apnea.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are on file.  Private clinical records have been received and VA treatment records are on file.  

As to the claim for service connection for diabetes mellitus, type II, as will be explained, this claim must be adjudicated on a de novo basis.  However, no VA nexus examination has been requested because of the factual determination that the Veteran did not have brown water service which would have exposed him to herbicidal agents.  Thus, a medical examination would not, and could not, address this threshold question.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also, the Veteran has declined to submit testimony in support of his claims.  

All the evidence in this case has been thoroughly reviewed.  Although the Board is obliged to provide sufficient reasons and bases to support a decision, there is no requirement or need for a detailed discussion of all the evidence submitted by the Veteran or on in the Veteran's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the entire record must be reviewed, but only such evidence as is relevant must be discussed).  "There is a presumption that [VA] considered all of the evidence of record," and the mere failure to discuss a particular piece of evidence is insufficient to rebut that presumption.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).   

Reopening

The Veteran's claim for service connection for diabetes mellitus, type II, was originally denied in January 2103.  He filed a Notice of Disagreement (NOD) to that decision in July 2013.  However, in a VA Form 21-4138, Statement in Support of Claim, in November 2013 he withdrew that NOD and expressly stated that he wished to reopen that claim, and at that time he filed VA Form 21-526b, Supplemental Claim for Compensation.

However, since the January 2013 rating decision additional service personnel records were received.  These pertain to the Veteran's service on U.S. Naval vessels and the places and duties performed by such vessels.  As such, they are relevant to whether the Veteran had recognized service for the purpose of inservice exposure to herbicidal agents.  38 C.F.R. § 3.156(c).  In turn, this requires that the claim be adjudicated de novo.  As a result, the RO's January 2013 decision is not final.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 3.156(b) and (c), 20.200, 20.201, 20.302, 20.1103.  Accordingly, and regardless of a determination by the RO as to reopening with respect to the submission of new and material evidence, the claim must now be considered on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1110; see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including diabetes mellitus, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sleep apnea is not deemed a chronic diseases under 38 C.F.R. § 3.309(a).  

VA shall accept satisfactory lay or other evidence of service events in combat, if consistent with the circumstances thereof.  38 U.S.C.A. § 1154(b).  However, competent evidence of a current disability and of a link between the current disability and service is still required.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (38 U.S.C.A. § 1154(b) does not create a statutory presumption of service connection but considerably lightens the burden for claims for a disease or injury allegedly incurred in combat.   However, in some circumstances the combat provision of 38 U.S.C.A. § 1154(b) may be used "to show [incurrence of chronic or permanent] disability itself [sic] while in service."  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Diabetes

In this case, the Veteran essentially contends that he developed diabetes due to herbicide exposure in Vietnam.  He has not identified any inservice disease or injury as having caused or aggravated the diabetes during service, nor is such indicated by the other evidence of record, to include the STRs.  It is undisputed that his diabetes is of adult onset and, so, is type II diabetes mellitus.  It is also undisputed that his diabetes mellitus, type II, first manifested many years after his active service and after any putative exposure to herbicidal agents.  

The law provides that if a veteran was exposed to a herbicide agent during active military, naval, or air service, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied, including.  38 C.F.R. § 3.309(e). 

For the purposes of 38 C.F.R. § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.  

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F3d 1168 (2008); VAOPGCPREC 27-97.  

The record reflects the Veteran had service aboard the several ships while on active duty, and but do not show that any of the vessels was anchored in a deep water harbor of Vietnam.  Moreover, he has reported that he was not on a ship that regularly traversed the inland waterways of Vietnam.  His service personnel records do not actually document service on the landmass or the inland waters of Vietnam.  

Research of several of the ships he served upon documents that the ships did not lay anchor in any port in Vietnam or traverse any navigable waterway in Vietnam while the Veteran served aboard such ships.  

To the extent that the Veteran is advocating that he was at some unspecified deep water Vietnam port, the Board also notes that deep water ports do not constitute inland waters of Vietnam.  For example, in December 2008, VA Compensation and Pension (C&P) Service released Policy on Vietnam Naval Operations. C&P Service initiated a program to collect data on Vietnam naval operations for the purpose of providing ROs with information to assist with development in Haas related disability claims based on herbicide exposure from Navy Veterans.  This particular policy statement provided further definition as to what constitutes Vietnam "blue water" versus "brown water" for the purpose of determining herbicide exposure.  In general, "blue water" vessels such as gun line ships, aircraft carriers and supply and support ships operated in the blue-colored waters of the open ocean.  Smaller vessels based along the close coastal waters or within the inland waterways of Vietnam were referred to as the "brown water" navy as they operated on the muddy, brown-colored inland waterways of Vietnam.  However, this Bulletin specifically stated that Da Nang Harbor and all other harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  Ultimately, VA considers open deep-water coastal harbors, such as those at Da Nang, Cam Rahn Bay, and Vung Tau to be part of the offshore blue water of Vietnam and not part of its inland waterway.  See December 2008 C&P Service Bulletin. 

In September 2010 the Veterans Benefit Administration issued a Training Letter detailing the procedures for adjudicating claims based on herbicide exposure from Navy veterans, which included the distinction between "blue water" and "brown water" vessels.  See Training Letter 10-06 (September 2010); see also VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.  This letter, in pertinent part, reiterated that Da Nang Harbor and all other harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  

The rationale for concluding Da Nang Harbor and other ports in Vietnam were open waterways, as opposed to inland waters of Vietnam, is discussed in the December 2008 C&P Bulletin, September 2010 Training Letter, and M21-1MR provisions.  For the sake of brevity, this rationale will not be reiterated in this decision.  

In any event, the Board cannot ignore what has been identified as official VA policy that being in Da Nang Harbor, and other deep water harbors of Vietnam, in and of itself, does not constitute inland waters of Vietnam for purposes of applying the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e).  

The Board further notes that VA has also promulgated a listing of the Navy ships associated with service in Vietnam and hence exposure to herbicide agents.  This list was included as part of the December 2008 C&P Bulletin, as well as updated C&P Bulletins promulgated in January 2010, May 2011, November 2012, and an updated list from June 2016.  In pertinent part, these lists identify ships that operated primarily or exclusively on Vietnam's inland waterways, ships that operated temporarily on Vietnam's inland waterways or docked to the shore, and ships that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  For ships identified as operating primarily or exclusively on Vietnam's inland waterways, a claimant need not leave the ship in order for VA to concede herbicide exposure.  On the other hand, a claimant who served aboard a ship that docked or operated on the close coastal offshore waters must provide evidence of "visitation in Vietnam" with a lay statement attesting to the fact that he or she personally went ashore, in order for VA to concede herbicide exposure.  In this case the Veteran has not reported any such visitations.  

A thorough review of all these Bulletins does not reflect that any of the other ships upon which the Veteran served, are part of the list of "brown water" ships, nor is there any indication that such docked at, or transited the inland waterways of the Republic of Vietnam, coincident with the time period when the Veteran was a member of its crew.  There is no evidence of such service in the Veteran's service personnel records either.  Further, the Veteran has never alleged that he actually stepped foot in Vietnam at any time.  

The Board notes that contention of the Veteran's representative which relies upon an article suggesting that contaminants, e.g., herbicides such as Agent Orange, were washed out to sea and then taken into the fresh water supply of ships stationed in the "blue" waters off the coast of Vietnam.  Other than this article, which is at best only a generalized statement and not case specific to the Veteran in this case, there is no supporting scientific or medical evidence demonstrating that such a factual scenario led to the Veteran's inservice exposure to herbicidal agents.  

The Veteran's STRs are negative for signs, symptoms, complaints, history, treatment, or diagnosis of diabetes.  

The Veteran's original VA claim for service connection for disabilities was received in November 1990 and he did not claim service connection for diabetes, or sleep apnea.  

Private records from the Chula Vista Medical Center in April 2006, for treatment of heart disease, reflect that the Veteran's medical history was negative for diabetes.  

Received in 2011, in conjunction with a claim for service connection for residuals of a hemorrhoidectomy, the Veteran stated that he had served aboard the U.S.S. Oklahoma from "1970 - 1973." 

The Veteran's original claim, VA Form 21-526b, for service connection for diabetes was received in January 2012.  It was accompanied by a private clinical record showing that he had been prescribed Metformin for diabetes in November 2011.  

On VA examination in February 2012 it was confirmed that the Veteran had diabetes mellitus.  

An undated VA Form 21-0820, Report of Contact, received in September 2012 shows that the Veteran was claiming service connection for diabetes as due to inservice exposure to Agent Orange.  

In VA Form 21-4138, Statement in Support of Claim, dated October 12, 2012, and received on November 6, 2012, the Veteran reported that he was assigned to the USS Oklahoma City CLGS-5, from January 1970 to April 1973, and the vessel's primary missions were coastal operations.  These operations had the Oklahoma City CLGS-5 no more than two miles from shore and at times as close as a quarter of a mile (0.25) from shore, depending on draft depth.   He stated that the USS Oklahoma City CLGS-5 relied on the sea water in order to operate its onboard power plant and to produce potable water for drinking and cooking.  Sites where Oklahoma City CLGS-5 conducted operations were: Dong Hai (air field); An Loc (DMZ); Cap Lay (air field); Cat Bi (air field,); Hai Phon Harbor; and Qiang Tri.  He attached an article concerning Australian and New Zealand Vietnam Veterans indicating that distillation of seawater would have concentrated pesticides and dioxins in potable water.  Other articles stated that the USS Oklahoma participated in bombardments of Vietnam coastal defenses.  

Official military records show that the USS Oklahoma was in the official waters of the Republic of Vietnam at various times from February 1970 to March 1973.  The report further states that "[h]owever, the record provides no conclusive proof of in-country service."  

Of record is a May 2009 "JSRRC Memorandum - Herbicide Exposure During Naval Service" which states that as to Joint Services Records Research Center (JSRRC) research findings regarding Navy and Coast Guard Ships during the Vietnam Era the JSRRC had reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  To date, the JSRRC had found no evidence that indicated Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Therefore, the JSRRC could provide no evidence, to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam Era.  

The evidence received since the January 2013 RO denial of service connection for diabetes includes service personnel records which show that the Veteran served aboard the USS Ingersoll (DD 652) from August 20, 1969 to December 21, 1969, and aboard the USS Oklahoma City (CLG 5) from January 24, 1970, to April 23, 1973.  

In November 2013 the Veteran submitted an article which indicates that in October 1965 the USS Ingersoll traveled up the Saigon River to fire on enemy bases.  However, this was prior to the Veteran's service in the Navy.  

Analysis

The Board notes that there is no indication of diabetes mellitus during service.  Moreover, his service discharge examination is completely negative for diabetes mellitus.  The first indication of diabetes mellitus is in 2011, many years after service.  Indeed, no post-service medical records even suggesting that the Veteran had diabetes mellitus predated 2011.  Moreover, the Veteran has not contended that the diabetes mellitus was present while on active duty; i.e., he has not disputed it first developed years after active service.  

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  Further, as diabetes mellitus was first manifested, and diagnosed, many diagnosed years after service, the Veteran is not entitled to a grant of service connection on a presumptive basis pursuant to 38 C.F.R. §§ 3.303, 3.309(a), for a chronic disease present to a compensable degree within the first postservice year.   

In this case, the Veteran essentially contends that he developed diabetes due to herbicide exposure in the coastal waters of Vietnam.  

The record reflects the Veteran had service aboard the several ships while on active duty, and but do not show that any of the vessels was anchored in a deep water harbor of Vietnam.  Moreover, he has stated that he was a "blue" water serviceman and not a "brown" water serviceman, meaning he was not on a ship the regularly traversed the inland waterways of Vietnam.  His service personnel records do not actually document service on the landmass or the inland waters of Vietnam.  

Research of the ships he served upon documents that the ships did not lay anchor in any port in Vietnam.  Moreover, even if the ships had laid anchor in any port in Vietnam, he has not stated that he actually leave such a ship and has not stated that he set foot in any Vietnamese port.  

To the extent that the Veteran is advocating that he was at some unspecified deep water Vietnam port the Board also notes that deep water ports do not constitute inland waters of Vietnam.  For example, in December 2008, VA Compensation and Pension (C&P) Service released Policy on Vietnam Naval Operations. C&P Service initiated a program to collect data on Vietnam naval operations for the purpose of providing ROs with information to assist with development in Haas related disability claims based on herbicide exposure from Navy Veterans.  This particular policy statement provided further definition as to what constitutes Vietnam "blue water" versus "brown water" for the purpose of determining herbicide exposure.  In general, "blue water" vessels such as gun line ships, aircraft carriers and supply and support ships operated in the blue-colored waters of the open ocean.  Smaller vessels based along the close coastal waters or within the inland waterways of Vietnam were referred to as the "brown water" navy as they operated on the muddy, brown-colored inland waterways of Vietnam.  However, this Bulletin specifically stated that Da Nang Harbor and all other harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  Ultimately, VA considers open deep-water coastal harbors, such as those at Da Nang, Cam Rahn Bay, and Vung Tau to be part of the offshore blue water of Vietnam and not part of its inland waterway.  See December 2008 C&P Service Bulletin. 

In September 2010 the Veterans Benefit Administration issued a Training Letter detailing the procedures for adjudicating claims based on herbicide exposure from Navy veterans, which included the distinction between "blue water" and "brown water" vessels.  See Training Letter 10-06 (September 2010); see also VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.  This letter, in pertinent part, reiterated that Da Nang Harbor and all other harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  

The rationale for concluding Da Nang Harbor and other ports in Vietnam were open waterways, as opposed to inland waters of Vietnam, is discussed in the December 2008 C&P Bulletin, September 2010 Training Letter, and M21-1MR provisions.  For the sake of brevity, this rationale will not be reiterated in this decision.  

In any event, the Board cannot ignore what has been identified as official VA policy that being in Da Nang Harbor, and other deep water harbors of Vietnam, in and of itself, does not constitute inland waters of Vietnam for purposes of applying the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e).  

The Board further notes that VA has also promulgated a listing of the Navy ships associated with service in Vietnam and hence exposure to herbicide agents.  This list was included as part of the December 2008 C&P Bulletin, as well as updated C&P Bulletins promulgated in January 2010, May 2011, November 2012, and an updated list from June 2016.  In pertinent part, these lists identify ships that operated primarily or exclusively on Vietnam's inland waterways, ships that operated temporarily on Vietnam's inland waterways or docked to the shore, and ships that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  For ships identified as operating primarily or exclusively on Vietnam's inland waterways, a claimant need not leave the ship in order for VA to concede herbicide exposure.  On the other hand, a claimant who served aboard a ship that docked or operated on the close coastal offshore waters must provide evidence of "visitation in Vietnam" with a lay statement attesting to the fact that he or she personally went ashore, in order for VA to concede herbicide exposure.  

A thorough review of all these Bulletins does not reflect that any ship upon which the Veteran served, is part of the list of "brown water" ships, nor is there any indication that it docked at, or transited the inland waterways of the Republic of Vietnam, coincident with the time period when the Veteran was a member of its crew.  There is no evidence of such service in the Veteran's service personnel records either.  

The Veteran's statements and testimony as to such putative exposure are too vague, as well as inconsistent with official records, to establish that he was exposed to herbicides in Vietnam.  In this regard, the Board notes that contention of the Veteran's representative which relies upon an article suggesting that contaminants, e.g., herbicides such as Agent Orange, were washed out to sea and then taken into the fresh water supply of ships stationed in the "blue" waters off the coast of Vietnam.  Likewise, to the extent that it is implicitly argued that VA regulations should be changed in such a manner as to create a presumption that veterans upon blue water ships were, in fact, exposed to herbicides, the Board is bound by existing law and regulations.  



In view of the foregoing, the Board must find that the record reflects the Veteran had no in-country service or documented visitation in the Republic of Vietnam, or exposure to herbicides, including Agent Orange.  Nothing in the other evidence of record indicates any other basis for such exposure, including putative exposure from contaminated inland waters that flowed to sea and was then used for cooking, cleaning, and drinking by those on the ships upon which the Veteran had blue water service.  Therefore, he is not entitled to a grant of service connection on that basis.  In other words, because it is found that he was not exposed to herbicides during his service there is no means of granting presumptive service connection for diabetes mellitus.   

In reaching this determination the Board has considered the doctrine of the favorable resolution of doubt.  However, for the reasons and bases set forth above, the Board finds that the preponderance of the evidence is against the claims and, as such, there is no doubt to be favorably resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for diabetes mellitus, type II, on the basis of inservice incurrence, as a chronic disease under 38 C.F.R. § 3.309 is denied.  


REMAND

Private medical opinions of record are to the effect that the Veteran's sleep apnea, for which service connection is claimed, could have cause or contributed to the development of his diabetes mellitus.  They are also to the effect that his sleep apnea developed during service; but; to this extent the private opinions are in conflict with two negative VA medical opinions.  

With respect to the claim for service connection for sleep apnea, it is undisputed that the STRs are negative.  Also, medical history questionnaires, including in August 1990 at retirement from service show that the Veteran denied having or having had frequent trouble sleeping.  On the other hand, on file are statements from the Veteran and his wife to the effect that during service he snored, would awake at night gasping for air, and as implicitlky related in postservice clinical histories that he was told by others that during service he was told that he would stop breathing.  

Of record are two negative VA medical opinions.  These relied upon the Veteran's not having sought medical attention for and not having been diagnosed with sleep apnea until about 25 years after service.  

The three private medical opinions consist of one from Dr. Hansen and two from C. Spinweber, Ph.D., a sleep disorder specialist.  These opinions are to the effect that the development of sleep apnea takes as slow and progressive course and based on his sleep history (as related above) and his sleep history, his current sleep apnea more likely than not began during active service.

However, C. Spinweber, Ph.D., also reported that the development of sleep apnea was also consistent with the development of other diseases, such as the Veteran's service connected hypertension, and his service connected CAD and his service-connected erectile dysfunction.  It was also consistent with the development of metabolic disorders, including diabetes mellitus.  

Thus, the Veteran's having developed these disorders was further evidence that sleep apnea originated during service.  However, the Board notes that service connection for CAD and erectile dysfunction was granted as secondary to service-connected hypertension.  

Neither Dr. Hansen nor the two VA physician's corroborated this aspect of the medical opinion of C. Spinweber, Ph.D.  In this regard, C. Spinweber, Ph.D., while a specialist in sleep disorders, is not shown to be a medical doctor or to have any expertise as to the causes, development, diagnosis or treatment of metabolic disorders, including diabetes.

In any event, none of those that have so far rendered medical opinions as to the onset of the Veteran's sleep apnea have commented upon the significance, if any, of the private clinical records of Kaiser Permanente and specifically the February 16, 1999 treatment note that the Veteran reported having difficulty breathing when asleep.  

Inasmuch as all of the medical opinions of record to not address the significance, if any, of this clinical record and because it may antedate the first clinically documented symptom of sleep apnea to a time many years prior to the first diagnosis of sleep apnea, the case must be remanded for an addendum opinion, preferably from either the physician that rendered the February 2016 medical opinion or the VA physician that rendered June 2016 medical opinion to address this matter.

Also, the Veteran and his representative are invited to obtain any additional medical opinion(s), or addendum opinion(s) of either Dr. Hansen or C. Spinweber, Ph.D., to address the significance, if any, of the February 1999 private treatment note inasmuch as it may antedate the first clinically documented symptom of sleep apnea. 

Background

To facilitate any review by a VA clinician, the relevant evidence pertaining to sleep apnea is set forth below.   

The STRs are completely devoid of signs, symptoms, complaints, history, treatment or diagnosis of any sleep disturbance.  The August 1990 examination for transfer to the reserves was negative for sleep apnea, and in an adjunct medical history questionnaire the Veteran reported not having or having had frequent trouble sleeping.  

Private clinical records from Kaiser Permanente, entered into VBMS on August 25, 2006, show that the Veteran was treated in March 1997 for bronchitis.  A February 16, 1999, treatment note indicated he had difficulty breathing when asleep.  His weight had been 202 pounds in September 1998 and he reported having gained 5 pounds in the past 4 months.  His wife complained of his snoring.  He reported that his palate felt dry and his nose congested, although he did not have hay fever or asthma.  He had some exertional dyspnea.  On September 22, 1999, it was noted that his risk factors for CAD included obesity.  He was seen again in March 2001 for possible bronchitis, and was given an inhaler of Ventolin.  

In April 2015 Dr. Hansen reported that based on his expert knowledge of sleep apnea and how apnea worsens over the course of the individual's lifetime, and based on the objective findings of the Veteran's March 2015 sleep study evaluations, his medical history, and his sleep history, that the Veteran's sleep apnea developed while he was on active duty.  It was more likely than not that the Veteran had undiagnosed and untreated sleep apnea while he was on active duty.  

In a June 2015 statement the Veteran's wife reported that during her husband's career on active duty military service, she had witnessed him suffer from sleep apnea.  When he slept, during service, he would snore very loudly, toss and turned through the night, and wake up repeatedly gasping for air.  It seemed as if he stopped breathing during his sleep.  The next day, he would look and act very tired as if he had not slept the night before and he would also be irritable and forgetful.  These symptoms lasted throughout his military career.  

In June 2015 the Veteran reported that during service he had sleep apnea but it had not been diagnosed until 2015.  During service he would repeatedly awaken at night gasping for air.  During the day he would feel tired, as if he had not slept and would be irritable and forgetful.  

A VA medical opinion was obtained in February 2016.  After a review of the Veteran's electronic medical records, as well as the opinion of Dr. Hansen and the statements of the Veteran and his wife, it was opined that it was less likely than not (less than 50% probability) that sleep apnea was incurred in or caused by inservice injury, event or illness.  The rationale was that the Veteran was diagnosed with obstructive sleep apnea 25 years after he retired from active duty.  STRs included the August 1990 report of medical history which was negative for any history of difficulty with sleeping.  It was not uncommon for patients who have obstructive sleep apnea to be diagnosed several years after the onset of their condition.  Typically, however, one would seek medical evaluation for symptoms such as trouble sleeping, irritability, and daytime somnolence.  The Veteran sought medical evaluation for the symptoms 25 years after he retired.  He was diagnosed with obstructive sleep apnea in 2015, 25 years after his retirement.  There was no evidence, based on his STRs, that a diagnosis of obstructive sleep apnea was present during his active service.  

Of record is a March 2016 medical opinion from C. Spinweber, Ph.D., a Sleep Medicine Specialist.  It was stated that in her expert opinion, as a Board Certified Sleep Specialist and a Diplomate of the American Board of Sleep Medicine, with over 30 years of experience, the Veteran's sleep apnea developed during the years of his active duty.  She had reviewed the Veteran's STRs and postservice medical records, and interviewed the Veteran in depth.  It was reported that sleep apnea did not come on suddenly but slowly developed and worsened, usually over many years.  It usually began with snoring in a young man and gradually worsened, with more frequent breathing pauses, more oxygen desaturation episodes, more significant decreases in the oxygen saturation nadir, and more sleep impairment.  

The specific characteristics of the Veteran's sleep apnea, as documented in the sleep studies and his sleep and medical history, allowed her to determine when the apnea began.  Given the Veteran's severe obstructive sleep apnea, as documented in his sleep study and given his complex and significant medical history, he surely did develop obstructive sleep apnea during his active duty years.  In her expert opinion, the Veteran developed significant sleep apnea 30-35 years ago, during the time of his active service.  His sleep apnea continued to worsen after its initial onset.  The Veteran had developed diabetes, which required medication.  Untreated sleep apnea caused metabolic changes that resulted in diabetes.  Also, he had gastroesophageal reflux disease (GERD) and erectile dysfunction [for which the Veteran is service-connected as due to service-connected hypertension, by rating action of July 2011], which were symptoms of obstructive sleep apnea.  

The Veteran did not have a sleep study while on active duty, but he had symptoms of sleep apnea while on active duty.  Also, he developed medical conditions that are known to be caused by untreated obstructive sleep apnea.  The development of these medical disorders provided medical evidence of underlying, undiagnosed, and untreated obstructive sleep apnea.  Her expert opinion was based on the objective findings of the Veteran's sleep study evaluations, his medical history, and his sleep history, together with her years, of experience as an expert in sleep medicine.  In summary, the Veteran's sleep apnea developed while on active duty.  It was much more likely than not that he developed sleep apnea while on active duty.  

Because of the conflicting medical opinions, the case was referred for another VA medical opinion.  In June 2016 another VA medical opinion was obtained.  After a review of the evidence, it was opined that it was less likely than not (less than 50% probability) that sleep apnea was incurred in or caused by inservice injury, event or illness.  

It was noted that the Veteran was diagnosed with severe sleep apnea via a sleep study on March 27, 2015, and that his STRs, lay statements, his sleep study, and prior opinions regarding his sleep apnea from an outside physician had been reviewed.  

While the opining VA physician recognized  that the Veteran's supporting lay statements endorsed snoring and apnea episodes, at no point during the review of his STRs was there any complaint of daytime fatigue, morning headaches or witnessed apneas documented.  On his exit examination in August 1990 he checked "no" for "frequent trouble sleeping."  He was not diagnosed with sleep apnea until 25 years after he left the service.  While sleep apnea could take many years to develop and could often go undiagnosed for a considerable amount of time, 25 years would be considered an extremely long example of this and was unlikely.  Additionally, increasing age is a known risk factor for OSA and the Veteran was at considerably less risk of having a positive sleep study in the 1990s than in 2015, based on age alone.  Citation was made to a medical article in support of this conclusion.  Therefore, given the considerable length of time between discharge and diagnosis, as well as the lack of any documented sleep disturbances during his time in the service, it was less likely than not (less than 50%) that the Veteran's sleep apnea was caused by or incurred during his time in the service.  

In January 2017 C. Spinweber, Ph.D., again opined that the Veteran's sleep apnea developed during the years of his active duty.  It was stated that this new expert opinion was in response to the previous rating determination that denied service connection for obstructive sleep apnea.  It was stated that this new opinion provided new facts, new discussion, and new explanations based on the expert's unique expertise which have not been considered previously and was material evidence, and provided a link between the Veteran's sleep apnea and his military service.  

The opinion was based in part on her evaluations of the Veteran in sleep apnea consultations and in part on extensive and thorough review of his service medical records, his postservice medical records, his health and sleep history, and her expert knowledge of how sleep apnea developed over the course of a person's lifetime, the effects of untreated sleep apnea, clinical research literature, and the objective findings of the Veteran's sleep study evaluations. 

Given the characteristics of the Veteran's severe sleep apnea, as documented by the sleep study, and given his medical history, his sleep apnea had its onset 30-35 years ago, while he was on active duty.  His apnea continued to worsen since its onset.  

During his military service the Veteran was told by others that he had begun to snore disruptively during sleep and he was observed to have trouble breathing when asleep.  He did not know that it was abnormal to snore and he did not realize that he was having repetitive breathing pauses during sleep.  He thought that his poor sleep quality and his fatigue were due to his duty schedule.  Disruptive snoring, observed breathing difficulties, poor sleep quality, and daytime sleepiness are all symptoms of obstructive sleep apnea.  

There were specific disorders and symptoms are known to be caused by and exacerbated by untreated sleep apnea.  There were a constellation of chronic medical disorders that the Veteran had developed and the presence of this constellation of disorders provided the medical link between his obstructive sleep apnea and his military service.  These disorders were hypertension, coronary artery disease, GERD, erectile dysfunction, and metabolic disorders such as dyslipidemia, all caused by untreated sleep apnea.  In summary, it was opined that the Veteran's sleep apnea developed while on active duty.  It was much more likely than not that he dual developed sleep apnea while on active duty.  

Accordingly, the claim for service connection for diabetes mellitus, type II, as due to claimed sleep apnea, and the claim for service connection for sleep apnea are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion, preferably from either the VA physician that rendered the February 2016 medical opinion or the VA physician that rendered June 2016 medical opinion to address the significance, if any, of the private clinical records of Kaiser Permanente and specifically the February 16, 1999 treatment note that the Veteran reported having difficulty breathing when asleep.  

If either the VA physician that rendered the February 2016 medical opinion or the VA physician that rendered June 2016 medical opinion, request the addendum from another VA clinician.  

Specifically, the opining clinician is request to state whether it is as likely as not that the February 1999 clinical record represents the earliest clinical corroboration of the Veteran's currently diagnosed sleep apnea. 

If the response above is in the positive, the opining clinician is request to state whether, in light of the February 1999 private treatment note, it is as likely as not that sleep apnea first manifested during active service.  

For this purpose, the opining clinician may accept the clinical histories related by the Veteran and his wife as being truthful and accurate, to the extent that the clinical histories related to matters which were directly experienced or observed.  

The opining clinician is also requested to comment upon the remarks of C. Spinweber, Ph.D., that the development of the Veteran's sleep apnea was also consistent with the development of other diseases, e.g., the Veteran's service connected CAD, service connected hypertension, and service connected erectile dysfunction; and particularly, whether it is as likely as not that the claimed sleep apnea could give rise to metabolic disorders, including diabetes mellitus.  

In rendering these opinions the clinician is requested to review the Veteran's medical history, as set forth above, and the entire evidentiary record.  

2.  Thereafter, readjudicate the claims for service connection for diabetes mellitus, type II, as due to claimed sleep apnea, and the claim for service connection for sleep apnea.  

If either claim remains denied, issue a Supplemental Statement of the Case (SSOC) and afford the Veteran and his representative with the appropriate period of time within which to respond.  Thereafter, return the case to the Board.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


